Citation Nr: 1810195	
Decision Date: 02/14/18    Archive Date: 02/27/18

DOCKET NO.  14-07 170	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a gastroesophageal reflux disease (GERD). 

2.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD). 

3.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

N.Yeh, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from May 1967 to March 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office in Atlanta, Georgia.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran is currently assigned a 50 percent rating for his PTSD by the September 2012 rating decision.  He has contended that his symptoms warrant a higher rating.  In support of the Veteran's claim, his wife submitted a statement dated February 2011 detailing the severity of the Veteran's PTSD.  Based on her account, he has suffered from mood swings, and has becoming violent.  His behavior has also affected his relationship with his children, since they have felt the need to keep their distance.  She also felt that the Veteran may one day physically hurt her and can no longer cope with the worry.  

The Veteran underwent an initial PTSD evaluation in January 2012.  There, the examiner found that the Veteran's PTSD symptoms are most consistent with an occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  In analyzing the Veteran's mental condition, the examiner concluded that 75 percent of his disorder was caused by PTSD and 25 percent is caused by depression, which he is not service connected for.  The examiner found that the Veteran suffers from symptoms such as depressed mood, anxiety, suspiciousness, panic attacks that occur weekly or less often, chronic sleep impairment, and flattened effect.  At this point, the Veteran did not demonstrate symptoms associated with a 70 percent rating such as suicidal ideations, obsessive rituals with interfere with routine activities, spatial disorientation, or neglect of personal appearances.  While the examiner did not believe that Veteran posed a threat to himself or others, the Veteran's wife have expressed the contrary in her February 2011 statement.  

In October 2012, the Veteran's wife submitted an additional statement testifying to symptoms not reflected in the January 2012 VA examination report.  According to her, the Veteran does suffer from an obsessive compulsive disorder so severe that it disrupts family activities.  She admits that while the Veteran does not have a problem with speech, he tends to ramble and often times becomes confused as to the topic of conversation.  She cites to the Veteran's 'irrational thinking' and believes that it has caused problems in their family life, but neglect to provide specific examples.  In regards to his panic attacks, she stated that they have had to live separately due to the severity.  His impulse control has also been an ongoing problem as the Veteran has become aggressive and threatening towards the family.  As for his appearance, she indicated that the Veteran had lost 30 to 40 lbs.  But while he maintains casual attire, the Veteran has taken less care in finding clothes that fit after his weight loss.  Finally, she finds that the Veteran is unable to maintain his friendships as he has become withdrawn and is uninterested in being around people.  

Here, the evidence of record suggests that the Veteran's psychiatric disability may have worsened since his last examination.  As such, a new examination is needed.

In regards to the Veteran's service connection claim for GERD, the Board finds that the Veteran has a clear diagnosis of GERD, evidenced by his VA treatments.  He and his wife have also submitted multiple lay statements testifying to its onset shortly after his military service and continued symptoms, as well as treatment.  Based on a March 2013 letter, the Veteran's wife asserted that the Veteran has been struggling with GERD since they were first married, in 1977.  However, in his Notice of Disagreement dated June 2013, the Veteran stated that his symptoms had manifested in 1969, while in service and that he had used over the counter medication such as tums, Rolaids, and Mylanta previously.  While treatments for GERD have been reflected, an etiology opinion has not yet been offered.  Thus, a VA examination is also necessary to determine the onset and cause of the Veteran's GERD.  

With respect to the issue of entitlement to a TDIU, the Board finds that the development requested with respect to the remanded issues of PTSD and GERD may affect the TDIU claim.  As such, the Board finds that this claim is inextricably intertwined with the issues being remanded herein.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Obtain outstanding VA treatment records from June 2013 onwards.  

2.  Schedule a VA examination to assess the current nature and severity of the Veteran's PTSD.  

3.  Schedule the Veteran for a VA examination regarding the Veteran's GERD.  The examiner must be provided with the entire claims file.  

The examiner must provide an opinion regarding whether it is at least as likely as not (50 percent or greater probability) that the Veteran's GERD either began during or was otherwise caused by his military service.  Why or why not?   In so doing, the examiner should consider the symptoms the Veteran and his spouse have reported in service and shortly thereafter.

4.  Then readjudicate the appeal.  If the claims remain denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




